DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/28/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/28/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Specifically, claim 1 has been amended to recite that metal fiber other than copper is from 0 to not more than 5 mass %. Additionally, newly added claims 16-19 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites “The friction material composition according to claim 20” which renders the scope of claim confusing given that claim 20 is not present and therefore the dependency of claim 19 is not clear. Accordingly, in the interests of compact prosecution pending rectification of the dependency of claim 19, in the rejections set forth below, claim 19 will be treated as depending from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claims 1, 5-6, 9, 12-15, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 2016/0289442) in view of Ono et al (US 2004/0262104) and Kawabata et al (US 6,316,083).

The rejection is adequately set forth in Paragraph 5 of the Office Action mailed on 11/5/2020 and is incorporated here by reference.


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

	Regarding claim 16, the combined disclosures of Takada et al, Ono et al, and Kawabata et al teach all the claim limitations as set forth above. As discussed above Takada et al discloses zirconium oxide in the amount of 1 to 20 mass %, while the claims recite a range of more than 20 to not more than 25 mass %. It is apparent, however, that the instantly claimed amount of zirconium oxide and that taught by Takada et al are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.


Regarding claim 17, the combined disclosures of Takada et al, Ono et al, and Kawabata et al teach all the claim limitations as set forth above. As discussed above Takada et al discloses zirconium oxide in the amount of 1 to 20 mass %, while the claims recite a range of 23 to 25 mass %. It is apparent, however, that the instantly claimed amount of zirconium oxide and that taught by Takada et al are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of zirconium oxide disclosed by Takada et al and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of zirconium oxide, it therefore would have been obvious to 

Regarding claim 18, the combined disclosures of Takada et al, Ono et al, and Kawabata et al teach all the claim limitations as set forth above. As discussed above Takada et al discloses metal fiber in the amount of 1 to 40 mass %, overlapping the recited range from 0 to 2.5 mass %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 2016/0289442), Ono et al (US 2004/0262104) and Kawabata et al (US 6,316,083), as applied to claims 1, 5-6, 9, 12-15, and 16-18 above, and in view of  Unno et al (US 2014/0202805)

The rejection is adequately set forth in Paragraph 6 of the Office Action mailed on 11/5/2020 and is incorporated here by reference.

Claims 1, 5-6, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2017/0219037) in view of Ono et al (US 2004/0262104) and Kawabata et al (US 6,316,083).

Regarding claim 1, Yamamoto et al discloses a friction material composition free of copper comprising: a binder, an organic filler, i.e. an organic friction modifier, an inorganic filler, i.e. an inorganic friction modifier, and a fibrous base (Abstract, [0047]-[0049], [0051], and [0053]-[0054]).The fibrous base is formed from any one or any combination of organic fibers such as aramid and cellulosic fibers ([0049]). Accordingly, the friction material composition comprises an amount of zero (0) mass % metal fibers, within the recited range of 0 to 5 mass %. The binder is a phenolic resin modified with various elastomers in the amount of 5 to 8 mass %, within the recited range of 5 to 10 mass % ([0048]). The amount of the zirconium oxide is 15 to 25 mass %, overlapping the recited range of 20 to 25 mass % ([0029]). The amount of the titanate is from 15 to 25 mass %, within the recited range of 10 to 30 mass % ([0029]). 
The inorganic friction modifier is a combination of zirconium oxide and magnesium oxide ([0051]). The total amount of the inorganic friction modifier including zirconium oxide is 25 to 40 mass % ([0052]). Thus, based on the amount of zirconium oxide (25 to 15 mass %), the amount of the magnesium is from 0 to 25 mass %, overlapping the recited range of 3 to 8 mass %.
Yamamoto et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the phenolic resin contains silicone rubber in an amount of 3 to 10 mass %.

Given that both Yamamoto et al and Ono et al are drawn to friction materials containing fibrous material, friction modifiers, and phenolic binders, in light of the particular advantages provided by the use and control of the silicone rubber in the phenolic resin and amounts thereof as taught by Ono et al, it would therefore have been obvious to one of ordinary skill in the art to include such amounts of silicone rubber in the friction composition disclosed by Yamamoto et al with a reasonable expectation of success.
The combined disclosures of Yamamoto et al and Ono teach all the claim limitations as set forth above. However, the combined disclosures of Yamamoto et al and Ono do not disclose that the silicone rubber has a particle size of 50 microns or less.
Kawabata et al discloses a friction material comprising a fibrous material, a binder such as a phenolic resin, and a filler (Abstract, Column 3 Lines 46-50 and Column 4 Lines 17-20). The filler includes fillers such as such as silicone rubber with a particle size of 50 microns or less, identical to that claimed (Column 5 Lines 63-67 and Column 6 Lines 1-12). The reference discloses that the inclusion of the filler in the friction material results in the friction material exhibiting a high Young’s modulus. Furthermore, a particle size of greater than 50 microns 
Given that both the combined disclosures of Yamamoto et al and Ono are drawn to friction materials comprising fibrous material, phenolic binders, and fillers, in light of the particular advantages provided by the use and control of the silicone rubber filler as taught by Kawabata et al, it would therefore have been obvious to one of ordinary skill in the art to include such silicone rubber in the phenolic resin binder in the friction composition disclosed by the combined disclosures of Yamamoto et al and Ono with a reasonable expectation of success.

Regarding claim 5, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. Additionally, Yamamoto et al discloses that the friction material is molded to form a molded product ([0058]). 

Regarding claim 6, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. Additionally, Yamamoto et al discloses that the friction material is molded to a steel back plate and molded to form a disc brake pad ([0058] and [0061]). 

Regarding claim 9, the combined disclosures of Yamamoto et al, Ono et al, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Kawabata et al discloses that the silicone particles have a size of 50 microns or less, overlapping the recited range of 30 microns or less.


Regarding claim 12, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al discloses that the binder is present in the amount of 5 to 8 mass %, within the recited range of 5 to 9 mass %

Regarding claim 13, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al discloses that the binder is present in the amount of 5 to 8 mass %, overlapping the recited range of 6 to 9 mass %
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).



Regarding claim 15, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al discloses that the friction material composition is free of copper. 

Regarding claim 16, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al discloses zirconium oxide in the amount of 15 to 25 mass %, overlapping the recited range of more than 20 and not more than 25 mass %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 17, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 18, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al discloses a friction material composition comprising 0 mass % metal fibers, within the recited range of 0 to 2.5 mass %.

Regarding claim 19, the combined disclosures of Yamamoto et al, Ono, and Kawabata et al teach all the claim limitations as set forth above. As discussed above, Yamamoto et al discloses a friction material composition not comprising metal fibers.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 

Applicants argue that Takada discloses a steel fiber minimum of 5 mass % and therefore teaches away from any lesser amounts.  However, it is noted that the amount of Paragraph [0055] of the reference is drawn to a preferred amount of steel fiber. Particularly, Paragraph [0055] of the reference discloses that:
“[A] content of the steel fibers is preferably from 5% by mass to 40% by mass in the friction material from the viewpoint of both the counterpart material attack and the coefficient (effectiveness) of friction, and is more preferably from 10% by mass to 30% by mass”
Thus, this part of the reference discloses an amount of steel fiber whose upper bound of 5 mass % overlaps at the recited upper amount of 5 mass %. While this section of the reference does not disclose amounts below 5 mass %, Paragraph [0055] is part of a broader teaching in the reference of a broader range of metal fibers in the friction material composition. Specific attention is directed to Paragraph [0093] of the reference which discloses the following regarding metal fibers in the composition:
“[I]n addition, a content of the entire fiber base material including the steel fibers and aluminum fibers is generally from 1% by mass to 40% by mass (emphasis added), and is preferably from 5% by mass to 30% by mass in the friction material”.
	Accordingly, the reference discloses an amount of metal fiber overlapping the recited range of not more than 5 mass % recited in claim 1, as well as the amount recited in newly added claim 18. It is noted that “nonpreferred disclosures can be used. A nonpreferred portion of In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that Takada discloses the amount of zirconium oxide in the range of 1 to 20 mass %, more preferably in the amount of 3 to 10 mass % and none of the examples in the reference contain the zirconium oxide. However, firstly it is noted that the fact that the examples in the reference do not utilize the zirconium oxide does not obviate the fact that the reference discloses a range of 1 to 20 mass % zirconium oxide. To that end it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Secondly, as set forth in the rejections above, Takada et al discloses zirconium oxide in the amount of 1 to 20 mass %, while instant claim 16 recites a range of more than 20 to not more than 25 mass % and instant claim 17 recites arrange of 23 to 25 mass %. It is apparent, however, that the instantly claimed amount of zirconium oxide and that taught by Takada et al are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767